Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151397 & (19)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151397
                                                                    COA: 325466
                                                                    Kent CC: 12-006750-FH;
                                                                             12-006751-FH
  MICHAEL EARL WARD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 30, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motion to amend the
  judgement of sentence and to award jail sentence credits is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
         a0321
                                                                               Clerk